Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
	The election of the alkylation method and the cancellation of the catalyst claims without traverse is hereby acknowledged.
	
					
Claim Construction


The claims recite alkylation using a catalyst containing up to 5 wt.% of Pt, Pd or Ni.
The phrase “up to” includes zero as a lower limit.  In re Mochel, 176 USPQ 194  (CCPA 1972);  and accordingly it will be so construed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 51 recite “the butenes” for which there is no explicit antecedent basis earlier in the claims.
Claim 9 further lacks antecedent basis for the recitation of “the catalyst bed”.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7-11, 17-20 and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over the Klingmann et al. article.
	Klingmann et al. disclose a process for the alkylation of isobutane with butanes as claimed herein, in an alkylation reactor with an effective catalyst at a reaction temperature of 75C and a pressure of 250-400 psig.  The catalyst responsible is defined as a zeolite Y (which has sodalite cages and supercages) containing platinum (0.4 wt. %) and lanthanum (approx. 20%) and  with silica to alumina ratio of 2.82. Due to the ion-exchanges undertaken, the sodium content of the material has been reduced to 

Although the reference does not disclose zeolite X, the selection of X would have been obvious because it differs from zeolite Y only in the silica to alumina ratio of the material, and both faujasites would be expected to be available commercially at silica to alumina ratios of less than 20.  See WO 97/20787 for evidence that this type of reaction may be catalyzed by both zeolites X and Y.   The Klingmann et al. reference is further silent with respect to the water content of the feed, thus indicating such to be minimal or non-existent. This would be expected because zeolite catalysts can be damaged by water at high temperatures and the skilled artisan wouldn’t have found such minimization unobvious.  Similarly, the contamination of a feed with mercaptans, acetonitrile, propionitrile or other undesirable compounds would be avoided by the artisan practicing in this field, and as the reference is silent with respect thereto, it clearly embraces amounts smaller than those set forth in the instant claims.  As the reference discloses the feedstock to be isobutane/butene, it is clear that the olefin is unlikely to contain iso-butylene. Although Klingmann et al. do not mention an olefin feed of propylene, the skilled artisan, depending on the product desired, would have found it obvious to either replace the butane or use it in addition to other olefins such as propylene to drive the reaction in a particular direction.  Although the experimental section of the Klingmann et al. document is the most relevant, the entire document is essentially very pertinent to the instantly claimed process.





Claims 1, 2, 4, 7-11, 17-20 and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over the Iker Zuazo thesis. 
	Iker Zuazo discloses a process for the alkylation of isobutane with butanes as claimed herein, in an alkylation reactor with an effective catalyst at a reaction temperature of 75C and a pressure of 20 bar and under a hydrogen atmosphere.  The catalyst responsible is defined as a zeolite X (which has sodalite cages and supercages) containing platinum (0.3 wt. %) and lanthanum exchanged in sufficient amounts to result in a content commensurate with the instant claims, and further with silica to alumina ratio of less than 20 as claimed herein. Due to the ion-exchanges undertaken with multiple La exchanges, the sodium content of the material would be expected to be very minor and thus consistent with the instant claims. The reactor is provided with a tenfold excess of isobutane which will further result in the I/O ratio claimed herein.  The reference is considered to differ from the instant claims only in the failure to discuss the catalyst age as claimed and defined herein as well as the steady state results claimed.  However, the instant claims would have been obvious because the reference is conducting essentially the same reaction, and specifically indicates that the catalyst lifetime is the extent of time where the product mixture is alkylate as desired, which indicates that this product is the major product as claimed herein.




Although the precise steady state is not achieved, the essential features of the reference do not differ from the instantly claimed process as the TOS for the Zuazo process is maintained until desired product amounts fall beyond a certain level.  The material may be used in a reactor basket that can be effectively considered a fixed bed.  Although the reference does not indicate that selectivity to C8 isomers changes by 10% or less over the life of the catalyst is considered implicit in the reference explanation of the first stage producing very high alkylate product.  This stage is also considered to implicitly result in a RON in accordance with the instant claims when the highly branched is alkanes are being produced in large amounts.  It is clear that the catalyst material in the reference is aging in precisely the same manner as the instant method, and production of functional “steady state” products set forth in the instant claims will , be expected because it does not appear that there is any discernable distinction between the process of the reference and the instantly claimed process.  Accordingly, the artisan would know when to stop this process at the most expedient time for regeneration of the catalyst and minimization of production of undesirable product materials.  Further, the selectivity to C8 product is clearly commensurate with the instant claims in that the octane product is produced from 90% during the first 5 hours on stream and reduces only with coking.  The amount of time the reaction is run prior to regeneration is not described in terms of catalyst age or lifetime as defined by the applicant, but clearly the prior art time on stream descriptions demonstrate when it is expedient to pause for regeneration when the reaction reaches a stage of producing undesirable products.  Regeneration is conducted under flowing dissolved hydrogen..

Although the reference does not disclose zeolite Y, the selection of Y would have been obvious because it differs from zeolite X only in the silica to alumina ratio of the material, and both faujasites would be expected to be available commercially at silica to alumina ratios of less than 20.The reference is further silent with respect to the water content of the feed, thus indicating such to be minimal or non-existent. This would be expected because zeolite catalysts can be damaged by water at high temperatures and the skilled artisan wouldn’t have found such minimization unobvious.  Similarly, the contamination of a feed with mercaptans, acetonitrile, propionitrile or other undesirable compounds would be avoided by the artisan practicing in this field, and as the reference is silent with respect thereto, it clearly embraces amounts smaller than those set forth in the instant claims.  As the reference discloses the feedstock to be isobutane/butene, it is clear that the olefin is unlikely to contain iso-butylene. Although Iker Zuazo does not mention an olefin feed of propylene, the skilled artisan, depending on the product desired, would have found it obvious to either replace the butane or use it in addition to other olefins such as propylene to drive the reaction in a particular direction.  All of the experimental sections of this document are relevant to the instantly claimed process.

Claims 1, 2, 4, 7-11, 17-20, 51 and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over the Costa et al. reference. 

Costa et al. disclose a method for alkylating isobutene with butane in the presence of a catalyst inclusive of beta zeolite of silica to alumina ratio of 15, 
Costa et al. are considered to differ from the instant claims only in the failure to discuss the catalyst age as claimed and defined herein.  However, the instant claims would have been obvious because the reference is conducting essentially the same reaction, and specifically indicates that the catalyst lifetime is the extent of time where the product mixture is alkylate, as desired, which indicates that this product is the major product as claimed herein. The reference further indicates the desire to improve the catalyst lifetime between regenerations, substantially the feature that applicant intends to improve, thus rendering obvious the instantly claimed process.    Although the reference does not indicate that selectivity to C8 isomers changes by 10% or less over the life of the catalyst is considered implicit in the reference explanation of the first stage producing very high alkylate product, particularly in the amounts of trimethylpentane are formed.  This product is also considered to implicitly result in a RON in accordance with the instant claims, due to the highly branched is alkanes are being produced in large amounts.  It is clear that the catalyst material in the reference is aging in precisely the same manner described in the functional “steady state” products being achieved by the 
Although the reference does not disclose zeolite X, the selection of X would have been obvious because it differs from zeolite X only in the silica to alumina ratio of the material, and both faujasites would be expected to be available commercially at silica to alumina ratios of less than 20. The Costa et al. reference is further silent with respect to the water content of the feed, thus indicating such to be minimal or non-existent. This would be expected because zeolite catalysts can be damaged by water at high temperatures and the skilled artisan wouldn’t have found such minimization unobvious.  Similarly, the contamination of a feed with mercaptans, acetonitrile, propionitrile or other undesirable compounds would be avoided by the artisan practicing in this field, and as the reference is silent with respect thereto, it clearly discloses amounts smaller than those set forth in the instant claims.  As the reference discloses the feedstock to be isobutane/butene, it is clear that the olefin is unlikely to contain iso-butylene. Although Costa does not mention an olefin feed of propylene, the skilled artisan, depending on the product desired, would have found it obvious to either replace the butane or use it in addition to other olefins such as propylene to drive the reaction in a particular direction.  

The limitations of all claims have been considered and are deemed to be within the purview of the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Much of the prior art of record is cumulative to that applied herein above, such as the Rorvik et al. reference and the Guzman et al. reference.  Accordingly, all of the prior art should be kept in mind when presenting arguments and amendments, because the prior art clearly recognizes the variables in the claimed process and would be motivated to conduct the process in the most expedient manner for producing high octane products while minimizing necessary regenerations.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732